Citation Nr: 0028623	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  95-23 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the postoperative 
residuals of a right inguinal hernia repair.

2.  Entitlement to service connection for the postoperative 
residuals of bilateral inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1969. This matter comes on appeal from an April 1994 
decision by the Oakland VA Regional Office.


FINDINGS OF FACT

1.  Service connection for a right inguinal hernia was denied 
in an unappealed rating decision in June 1970.

2.  Evidence received subsequent to the June 1970 decision 
bears directly and substantially upon the matter under 
consideration, is neither cumulative nor redundant, and must 
be considered in order to fairly decide the merits of the 
claim.

3. The claim for service connection for the postoperative 
residuals of bilateral inguinal hernia repair is not 
plausible.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service 
connection for the postoperative residuals of a right 
inguinal hernia has been presented. 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

2. The claim for service connection for the postoperative 
residuals of bilateral inguinal hernia repair is not well-
grounded. 38 U.S.C.A. § 5107 (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999). Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108. New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration. It must be 
neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156. 

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet.App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet.App. 
523, 528-29 (1994).

Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998) provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim. 
Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.

Pursuant to Elkins v. West, 12 Vet.App. 209 (1999), the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a)(1998) in 
order to have a finally denied claim reopened under 38 U.S.C. 
§ 5108. Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S. C. § 5107(a). Third, if the 
claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled. 

A reopened claim is not necessarily a well-grounded claim 
and, absent a well-grounded claim, the adjudication process 
must come to a screeching halt despite reopening because a 
claim that is not well grounded cannot be allowed and "VA 
assistance in claim development is conditional upon the 
submission of a 'well grounded' claim." Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub nom. Epps 
v. West 118 S.Ct. 2348 (1998). If the claim is not well 
grounded, it necessarily follows that the section 5107(b) 
duty to assist never arises and the merits are not reachable. 
Winters v. West, 12 Vet.App. 203 (1999).


Analysis

Service connection for a claimed right inguinal hernia was 
denied in an unappealed rating decision in June 1970. That 
decision was based on service medical records, which made no 
mention of a right inguinal hernia, and a private medical 
report dated in April 1970 indicating that the veteran had a 
slight hernia. Evidence added to the record since the June 
1970 decision includes a summary of the veteran's 
hospitalization in May 1970, at which time he underwent a 
bilateral inguinal hernia repair, and his testimony at a 
personal hearing at the RO in June 1998 concerning the onset 
of his bilateral hernia. The Board finds that this evidence 
bears directly and substantially upon the matter under 
consideration, is neither cumulative nor redundant, and must 
be considered in order to fairly decide the merits of the 
claim. Accordingly, new and material evidence has been 
submitted to reopen the claim for service connection for the 
postoperative residuals of a right inguinal hernia repair.
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

As to whether the claim for the postoperative residuals of 
bilateral inguinal hernia repair is well-grounded, service 
medical records contain no references to a right or left 
inguinal hernia. Adenopathy of the right groin was reported 
during the veteran's inservice hospitalization for a right 
knee infection, but this condition is separate and distinct 
from a herniation and no medical evidence has been submitted 
to suggest otherwise. Neither a right nor a left inguinal 
hernia was reported when the veteran was examined for 
separation from service in September 1969 or when he was 
examined by VA in March 1970. As noted above, a slight hernia 
(nonspecific) was noted by a private examiner in April 1970, 
approximately 6 months after the veteran's service 
separation, and a bilateral hernia repair was performed at a 
VA facility the following month. Extensive medical reports 
primarily concerning medical conditions unrelated to the 
current appeal are negative regarding the onset of the 
veteran's right or left inguinal hernia. No medical opinion 
or other competent medical evidence has been submitted to 
establish that a right or left inguinal hernia was present in 
service or otherwise related to service. In addition, 
contrary to the veteran's assertion, a hernia is not a 
chronic disease which is provided a one year presumption for 
a grant of service connection under 38 C.F.R. §§ 3.307, 3.309 
(1999). Consequently, the Board finds that the claim for 
service connection for the postoperative residuals of 
bilateral inguinal hernia repair is not well-grounded and 
therefore must be denied. 38 U.S.C.A. § 5107; Epps.

In reaching its decision, the Board also has considered the 
testimony provided by the veteran at his personal hearing and 
a statement submitted by his mother to the effect that he had 
not had a hernia before service. Statements prepared by lay 
persons ostensibly untrained in medicine, however, cannot 
constitute competent medical evidence to render a claim well 
grounded.  A layperson can certainly provide an eyewitness 
account of an appellant's visible symptoms.  Layno v. Brown, 
5 Vet. App. 465, 469 (1994).  However, the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge.  For the most part, a witness qualified as 
an expert by knowledge, skill, experience, training, or 
education must provide medical testimony.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The record does 
not show that the veteran or his mother possesses the 
requisite expertise to render a medical opinion in this case.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make either claim for 
service connection  "plausible".  See generally McKnight v. 
Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997). The Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to complete his application for 
service connection.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995). Finally, the Board has considered the doctrine of 
the benefit of the doubt. However, as the veteran's claim 
does not cross the threshold of being a well-grounded claim, 
a weighing of the merits of the claim is not warranted, and 
the benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for the postoperative residuals of 
bilateral inguinal hernia repair is denied.



		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 



